[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR MODIFICATIONAND OBJECTION TO DEFENDANT'S MOTION FOR MODIFICATION
The defendant has moved for a modification of the court's orders with respect to child support. The plaintiff has filed an objection to the defendant's motion claiming lack of jurisdiction.
The file indicates that the Connecticut Child Support Enforcement Bureau has an open file for the collection of child, support ordered in this case. Pursuant to § 176-179(h) this child support order is enforceable pursuant to § 46b-231 and in particular, (b) (14), (m)(2)(3) and (4). CT Page 4278
This file is referred to the Family Support Magistrate calendar and the plaintiff's objection to defendant's motion for modification is sustained.
So ordered.
HARRIGAN, J.